Citation Nr: 9924528	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  97-29 480A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a seizure disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty for approximately 
one year and ten-and-a-half months between April 1962 and 
August 1964.  

This appeal arises from a December 1996 rating action of the 
Huntington, West Virginia, regional office (RO).  In that 
decision, the RO denied the veteran's petition to reopen a 
previously denied claim for service connection for a seizure 
disorder.  Also in December 1996, the RO notified the veteran 
of this denial, and he submitted a notice of disagreement 
with the decision.  In the following month, the RO furnished 
the veteran with a statement of the case concerning the issue 
of whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a seizure disorder.  

Although the veteran presented testimony regarding this claim 
at a personal hearing conducted before a hearing officer at 
the RO in March 1997 (see 1997 hearing transcript (1997 T.) 
at 1-5, 7-11), he then submitted, on the same day as the 
hearing, a statement in which he specifically expressed his 
desire to withdraw his petition to reopen the previously 
denied claim.  Subsequently, in October 1997, the RO received 
from the veteran a substantive appeal, which perfected, in a 
timely manner, his appeal of the denial to reopen the 
previously denied claim for service connection for a seizure 
disorder.  

Even though the veteran initially withdrew his petition to 
reopen his previously denied claim for service connection for 
a seizure disorder, the RO subsequently received from him a 
substantive appeal in a timely manner.  See 38 C.F.R. 
§ 20.302(b) (1998) (a substantive appeal must be filed within 
60 days from the date that the agency of original 
jurisdiction mails the statement of the case to the appellant 
or within the remainder of the one-year period from the date 
of mailing of the notification of the determination being 
appealed, whichever period ends later).  Consequently, the 
Board of Veterans' Appeals (Board) concludes that the issue 
of whether new and material evidence has been received 
sufficient to reopen the claim of entitlement to service 
connection for a seizure disorder is currently in appellate 
status.  

By the December 1996 rating action, the RO also denied a 
claim of entitlement to non-service-connected pension 
benefits.  In the same month, the RO informed the veteran of 
this denial, and the veteran, in turn, submitted a notice of 
disagreement with the decision.  In the following month, the 
RO furnished the veteran with a statement of the case 
concerning this claim.  Additionally, the veteran provided 
testimony regarding his pension claim at the March 1997 
personal hearing.  See 1997 T. at 1-2, 5-7, 11.  In May 1997, 
the hearing officer who had conducted the March 1997 personal 
hearing granted the veteran's claim of entitlement to non-
service-connected pension benefits.  Also in May 1997, the RO 
notified the veteran of this allowance.  Additionally, the RO 
informed the veteran that, because the allowance of non-
service-connected pension benefits represented a full-grant 
of benefits sought, no further action would be taken on his 
substantive appeal (unless he contacted the agency).  
Thereafter, in July 1997, the RO notified the veteran of his 
monthly pension benefits.  Significantly, the veteran has not 
contacted the RO regarding his pension award.  The Board 
concludes, therefore, that the veteran's pension claim is not 
in appellate status.  

The Board notes that the veteran has made arguments regarding 
a July 1980 rating decision that denied service connection 
for a seizure disorder.  Since his arguments may be construed 
as a claim of clear and unmistakable error (CUE) in the prior 
rating action, the CUE claim is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  By a rating action dated in July 1980, the RO denied 
service connection for a seizure disorder.  

2.  The veteran was notified of the July 1980 decision in the 
following month.  The veteran did not express, within one 
year of notification of the July 1980 decision, disagreement 
with the denial of service connection for a seizure disorder.  

3.  Evidence received since the RO's July 1980 rating action 
is not so significant that it must be considered in order to 
decide fairly the question of service connection.


CONCLUSIONS OF LAW

1.  The RO's July 1980 decision, which denied service 
connection for a seizure disorder, is final.  38 U.S.C.A. 
§ 7105(c) (West 1991);  38 C.F.R. §§ 19.118(a), 19.153 
(1980); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).

2.  New and material evidence has not been received since the 
RO's July 1980 decision; the claim of service connection for 
a seizure disorder is not reopened.  38 U.S.C.A. §§ 1110, 
1131, 5108 (West 1991); 38 C.F.R. §§ 3.156(a), 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran was discharged from active military duty in 
August 1964.  By an October 1964 action, the RO 
administratively determined that the veteran's discharge 
under conditions other than honorable was not under 
conditions other than dishonorable.  The RO cited the 
veteran's five periods of AWOL status, three periods of 
confinement, two episodes of being dropped from the rolls as 
a deserter, and two convictions by court martial during his 
service.  Additionally, the RO determined that the veteran 
"appear[ed] . . . [to be] guilty of offenses involving 
willful misconduct of a persistent nature."  

In February 1969, the veteran submitted a VA Form 21-526, 
Veteran's Application For Compensation Or Pension 
(Application) in which he raised a claim of entitlement to 
service connection for an epileptic seizure disorder.  
Additionally, the veteran asserted that he received treatment 
for seizures during service and that his AWOL periods 
"always resulted from having a seizure."  

In April 1969, the RO notified the veteran that, after 
consideration of "the official records and all other 
information available," the agency determined that the 
nature of his discharge precluded entitlement to benefits 
based on his period of active duty from April 1962 to August 
1964.  The veteran was informed of his appellate rights.  

Subsequently, in July 1976, the Department of the Army 
informed the veteran that, after review and consideration of 
the findings and conclusion of the Army Discharge Review 
Board, the Secretary of the Army directed that the character 
of his discharge be changed to "under honorable conditions 
(General)."  Three months later in October 1976, the RO 
again explained to the veteran that the February 1969 denial 
of compensation benefits was based upon his character of 
discharge.  Additionally, the RO informed the veteran that, 
if he wished to have his claim reconsidered, he should 
complete and return to the agency a VA Form 21-526 as well as 
any supporting evidence.  

In May 1980, the RO received from the veteran an application 
in which he again raised the claim of entitlement to service 
connection for a seizure disorder.  In a letter dated one 
week later, the RO notified the veteran of the type of 
evidence he should submit in support of his claim.  
Specifically, the RO informed the veteran that he should 
provide evidence which would tend to demonstrate that his 
seizures existed continuously since his discharge.  The RO 
cited statements from physicians who treated him for 
epileptic seizures from shortly after his military discharge 
to the present time and which discussed the examination 
and/or treatment dates, clinical findings, and diagnoses.  
The RO also suggested that the veteran submit statements from 
other persons who knew of his condition and which might 
provide the date of first observation of the condition, the 
exact nature of the observations, and the persons' 
association with him (which enabled them to make their 
observations).  

According to the service medical records, at an April 1962 
enlistment examination, the veteran specifically denied ever 
having had, or experiencing at that time, epilepsy or fits.  
This examination revealed that the veteran's neurological 
evaluation was normal.  At a re-enlistment examination 
conducted in January 1964, the veteran again denied ever 
having had, or experiencing at that time, epilepsy or fits.  
Two months later, the veteran sought treatment for a history 
of epilepsy from childhood following trauma.  He reported 
that he was not taking medication, and that he averaged one 
seizure per month, and that his last seizure occurred two 
days prior to the treatment session.  Although the veteran 
denied knowing the type of seizure he allegedly had, he 
described being incontinent, having bitten his tongue, and 
being post-ictally depressed.  The impression of a probable 
grand mal seizure disorder was given.  Approximately two 
weeks later, the veteran reported having had no active 
seizure.  

A May 1964 memorandum indicates that the veteran had 
attributed his five AWOL offenses to epilepsy and that he had 
described "classical convulsive episodes in which he loses 
consciousness, bites his tongue, and so on."  The 
recommendation was made to refer the veteran to the neurology 
clinic for evaluation.  The veteran's health record was not 
available at that time.  

At a separation examination conducted in July 1964, the 
veteran reported that he had previously had, or experienced 
at that time, epilepsy or fits.  The discharge examination 
revealed that the veteran's neurological evaluation was 
normal.  Based on the results of a June 1964 
electroencephalogram (EEG), which were borderline and 
nonspecific, a subsequent neurological consultation was 
conducted, but it did not verify the veteran's claims of 
epileptic "fits."  

A private post-service medical record dated in September 1977 
indicated that the veteran was hospitalized for almost a week 
for complaints of "black outs" and confusion.  He reported 
having "black outs" and dizzy spells since 1968.  The 
veteran, who appeared to be very depressed on admission, 
responded to conservative measures and improved in overall 
mood and disposition.  He was discharged with a diagnosis of 
depressive reaction and with a guarded prognosis.  According 
to a July 1980 letter from a social worker at the local Vet 
Center, the veteran had reported that he had a history of 
epileptic seizures and that he had been treated for such a 
disorder in 1978.  

By a rating action of July 1980, the RO denied service 
connection for a seizure disorder.  The RO determined that 
the medical evidence of record failed to demonstrate that the 
veteran had incurred a seizure disorder during his active 
military duty.  In particular, the RO noted in the decision 
that the service medical records showed a probable seizure 
disorder existing prior to enlistment without evidence of 
aggravation beyond normal progression.  It was also noted 
that the evidence of record did not demonstrate the presence 
of a seizure disorder within the presumptive period.  
Additionally, the RO concluded that the evidence of record 
did not show that a seizure disorder was incurred in service.  
The RO notified the veteran of this July 1980 denial in the 
following month.  However, the veteran did not express, 
within one year of notification of the decision, his 
disagreement with the denial.  Consequently, the July 1980 
decision became final.  38 U.S.C.A. § 7105(c) (West 1991);  
38 C.F.R. §§ 19.118(a), 19.153 (1980).  

At this point, it should be noted that, when new and material 
evidence is presented or secured with respect to a claim 
which has been previously disallowed, the claim will be 
reopened, and the former disposition reviewed.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court) has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Stanton v. Brown, 5 Vet.App. 563, 566 (1993).  

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-part 
analysis.  Manio v. Derwinski, 1 Vet.App. 140, 145 

(1991); Elkins v. West, 12 Vet. App. 209 (1999) (en banc); 
Winters v. West, 12 Vet. App. 203 (1999) (en banc).  First, 
the Board must determine whether the evidence presented or 
secured since the prior final disallowance of the claim is 
"new and material."  Id.  The Court has explained that 
"new evidence" is evidence that is not "merely cumulative" 
of other evidence of record.  Colvin v. Derwinski, 
1 Vet.App. 171, 174 (1991).  Evidence is "material" when it 
bears directly or substantially on the specific matter and is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed.Cir. 1998).  Second, if the Board 
determines that the evidence is "new and material," it must 
reopen the claim and determine whether it is well grounded.  
Winters, supra.  Third, if the claim is well grounded, VA 
must evaluate the merits of the claim after ensuring that the 
duty to assist has been fulfilled.  Id.  In deciding the 
issue of whether newly received evidence is "new and 
material," the credibility of the evidence must be presumed.  
Justus v. Principi, 3 Vet.App. 510, 512-513 (1992).  

According to applicable laws and regulations, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303(d) (1998).  Furthermore, where a veteran 
served continuously for 90 days or more during a period of 
war or during peacetime service after December 31, 1946, and 
an epilepsy becomes manifest to a degree of 10 percent or 
more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).  

Following the RO's July 1980 rating action in the present 
case, the veteran has continued to assert that he incurred a 
seizure disorder during his active service.  The Board 
acknowledges that, in an August 1996 statement, the veteran 
indicated that he was told that, as an infant, he exhibited 
early signs of epilepsy, that a physician 

informed him that he would "just grow out of it," and that 
"there are no records prior to . . . [his] military 
service."  See also, 1997 T. at 3, 9 and June 1999 hearing 
transcript (1999 T.) at 3, 6-9.  However, the veteran 
specifically testified at the June 1999 personal hearing that 
he did not remember having seizures, like the ones he had 
during his active duty, prior to his service.  1999 T. at 19. 

Since the July 1980 rating action, and specifically in 
November 1980 (pursuant to the veteran's pension claim), the 
RO received a letter from the same social worker at the Vet 
Center who had written a July 1980 letter that had been 
received prior to (and considered in conjunction with) the 
July 1980 rating action.  According to the second July 1980 
letter, the social worker explained that the veteran now 
stated that he was also treated for a seizure in 1964 (and 
not simply 1978 as reported in the first July 1980 letter).  

Additionally, at a VA examination conducted between October 
and November 1980, the veteran reported that he had 
experienced recurrent seizures (during which he would pass 
out) since the age of 2, that the blackouts would last two to 
three minutes, and that he was also treated for seizures both 
during and after his active duty.  The veteran explained that 
his mother had told him that he had had seizures in early 
childhood.  The examiner noted that a detailed neurological 
examination did not reveal any signs of organic central 
nervous system disease; seizures by history were diagnosed.  

In support of his petition to reopen his current claim for a 
seizure disorder, the veteran has submitted additional 
evidence.  According to a report of a September 1996 VA 
general medical examination, the veteran reported that he had 
experienced seizures "all . . . [his] life."  He described 
becoming dizzy, falling, and blacking out.  The examiner 
diagnosed syncope of undetermined etiology and recommended an 
EEG to rule out a seizure disorder.  Also, a March 1994 
letter from a readjustment counseling therapist at the Vet 
Center simply noted that the veteran served in the United 
States Army from April 1962 to August 1964, received a 
general discharge under honorable conditions, and was 
homeless.  


Additionally, a report of a December 1995 Social Security 
Administration (SSA) decision indicates that the agency 
determined that the veteran had become disabled in March 1994 
due to a seizure disorder.  The list of exhibits used to 
support this determination indicates that the SSA considered 
statements from the veteran as well as records of relevant 
treatment dated in 1994.  

Given the evidence described above, the Board concludes that 
new and material evidence has not been presented to reopen 
the claim of service connection for a seizure disorder.  
First of all, the veteran's assertion that he has a seizure 
disorder associated with his active military duty (either by 
initial incurrence during such service or by aggravation 
during service of a preexisting seizure problem) (see 1997 T. 
at 3-5, 7-11 and 1999 T. at 2-21) is essentially duplicative 
of the contentions he had previously made and which were 
considered by the RO at the time of the prior final rating 
action in July 1980.  Consequently, the additional assertions 
made during the current appeal may not be considered new.  

Moreover, with regard to the post-service medical records 
(including the list of exhibits used to support the SSA's 
December 1995 decision that the veteran became disabled in 
March 1994 as a result of a seizure disorder) which were 
received at the RO following its July 1980 decision, the 
Board points out that they reflect examination of, and 
treatment for syncope of undetermined etiology and a seizure 
disorder without evidence associating any such disorder with 
his active service (either by incurrence during active duty, 
by presumed incurrence following service, or by aggravation 
during active duty of a preexisting disorder).  In short, the 
additional evidence received since the RO's July 1980 denial 
tends to prove nothing more than what was already proved by 
evidence previously of record, at least with respect to 
whether any seizure disorder was attributable to military 
service.  Consequently, the newly received evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim of service connection.  See 
38 C.F.R. § 3.156(a).  


The Board recognizes that Hodge resulted in a change in the 
test for determining whether newly submitted evidence is 
"material."  See Hodge, supra; 38 C.F.R. § 3.156(a).  
Importantly, however, the Board finds no prejudice to the 
veteran in this case by proceeding with an adjudication of 
the question of reopening.  This is so because the RO 
specifically notified the veteran of the provisions of 
38 C.F.R. § 3.156(a) in the January 1997 statement of the 
case.  The veteran, therefore, was put on notice of the 
relevant regulatory standard and has been given the 
opportunity to present evidence and argument with this 
standard in mind.  

The Board notes that, in the substantive appeal which was 
received at the RO in October 1997 as well as in a June 1998 
statement, the veteran asserted that, at the time of the 
previous final rating action in 1980, he was homeless and, as 
such, did not receive notification of "what . . . [had been] 
done."  A complete and thorough review of the claims folder 
fails to provide any evidence that any correspondence sent by 
the RO to the veteran was returned to the agency by the 
United States Postal Service as undeliverable.  The Board 
concludes, therefore, that the correspondence sent by the RO 
to the veteran was mailed to his then address of record.  In 
other words, the Board finds that the claims folder contains 
no evidence verifying the veteran's allegations that he did 
not actually receive the notification, and related 
correspondence, from the RO at the time of his previous 
claim.  

Additionally, the Board acknowledges that, in a statement 
received several days after the personal hearing before the 
undersigned Member of the Board, the veteran said "[t]hat 
was the hospital in Abingdon VA that I was in 1965."  The 
veteran failed to provide more specific information, 
including a discussion of the treatment he purportedly 
received at that time.  Consequently, the Board concludes 
that a remand to obtain records of pertinent treatment that 
the veteran may have received at this medical facility is not 
warranted.  This is especially so in light of the fact that, 
absent the presentation of new and material evidence, the 
Board does not have jurisdiction to proceed.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).


ORDER

The petition to reopen a claim of entitlement to service 
connection for a seizure disorder is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

